
	
		I
		111th CONGRESS
		1st Session
		H. R. 3134
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2009
			Ms. Schwartz
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of Health and Human Services to
		  establish a Healthcare Innovation Zone pilot program.
	
	
		1.Short titleThis Act may be cited as the
			 Healthcare Innovation Zone Program Act
			 of 2009.
		2.Healthcare
			 Innovation Zone demonstration program
			(a)EstablishmentNot later than 6 months after the date of
			 enactment of this Act, the Secretary of Health and Human Services shall
			 establish a Healthcare Innovation Zone pilot program to increase healthcare
			 provider integration and align healthcare provider incentives to improve health
			 and to reduce healthcare costs.
			(b)Features of
			 programThe HIZ pilot program established under subsection (a)
			 shall consist of the following:
				(1)An HIZ planning
			 grant program, as described in section 3.
				(2)An HIZ
			 demonstration project, as described in section 4.
				(c)DefinitionsIn this Act:
				(1)Grant
			 programThe term grant program means the HIZ
			 planning grant program as described in section 3.
				(2)HIZThe term HIZ means a
			 Healthcare Innovation Zone, consisting of an integrated healthcare delivery
			 network that works with local employers, community leaders, and private and
			 governmental payors in a geographic region, that—
					(A)provides a full
			 spectrum of care, including inpatient, outpatient, post-acute, and preventive
			 care, to individuals including Medicare beneficiaries;
					(B)has an academic
			 medical center that provides tertiary and quaternary care, has existing
			 capabilities to conduct health services research, and provides clinical
			 training for health professionals; and
					(C)is able to accept
			 alternative payment structures beyond fee-for-service and per diem
			 amounts.
					(3)SecretaryThe term Secretary means the
			 Secretary of Health and Human Services.
				3.HIZ planning
			 grant program
			(a)EstablishmentThe
			 Secretary shall make grants to eligible entities for the purposes of
			 researching and preparing an HIZ model plan, in accordance with subsection
			 (f).
			(b)ConditionsA grant recipient under this section must
			 apply for the HIZ demonstration project described in section 4. If a grant
			 recipient under this section is not selected to participate in such project,
			 then such recipient must return any unused grant funds to the Secretary.
			(c)EligibilityThe
			 following persons are eligible entities for purposes of this section:
				(1)A
			 healthcare institution or provider licensed and accredited in the United
			 States.
				(2)An
			 academic medical center.
				(3)A
			 large multispecialty group practice.
				(4)Any other clinical
			 organization.
				(5)Any
			 other organization that is able to establish, through a memorandum of
			 understanding or by other means to be defined by the Secretary, an intent to
			 collaborate with a person listed in paragraphs (1) through (4).
				(d)ApplicationAn
			 application for a grant under this section shall include the following:
				(1)A
			 demonstration that the grant applicant is located in a geographic region that
			 has the necessary breadth of healthcare providers to support the HIZ.
				(2)The support and
			 endorsement of the HIZ concept by the following persons:
					(A)At least one
			 leader of a clinical entity that provides the full spectrum of care.
					(B)At least one
			 private payer.
					(3)A
			 demonstration that the grant applicant has the resources and expertise to
			 implement the features listed in subsection (f).
				(4)A
			 proposed budget setting forth the costs to be incurred in creating the model
			 HIZ plan.
				(e)Criteria for
			 awarding grantsThe Secretary shall give preference to a grant
			 application that demonstrates a likelihood that the HIZ model plan will meet
			 the requirements of subsection (f).
			(f)HIZ model plan
			 requirementsA recipient of a grant under this section must
			 submit to the Secretary, within 6 months of receiving such grant, an HIZ model
			 plan describing the HIZ to be implemented in the demonstration project under
			 section 4. Such HIZ model plan must contain the following:
				(1)A
			 description of innovative models of care that improve quality and decrease
			 costs.
				(2)A
			 provider network that will provide the full spectrum of care.
				(3)A
			 target population and mechanisms to enroll such population, supported by
			 evidence that such population is willing to participate in an HIZ
			 demonstration.
				(4)A
			 mechanism to provide for knowledge and information-sharing across the HIZ
			 participants.
				(5)A
			 description of how the HIZ would incorporate the training of the next
			 generation of physicians, nurses, and allied health professionals in a new
			 model of cost-effective quality healthcare.
				(6)A
			 description of the governance of the HIZ, and how it would affect the
			 administration of the model and management of the organizational and cultural
			 changes necessary for a successful HIZ.
				(7)A
			 description of non-financial barriers to innovation that must be addressed for
			 the creation of a successful HIZ, including physician self-referral laws,
			 anti-trust considerations, State laws, and accreditation or certification
			 requirements.
				(8)A
			 process for data reporting, annual site visits, and developing community health
			 impact assessments.
				(9)A
			 set of indicators to help track performance and success of the HIZ model plan,
			 including measures to address cost containment, access to care, and quality
			 improvement, and how the HIZ model plan would facilitate achievement of these
			 improvements.
				(10)A description of
			 mechanisms to achieve involvement by the community and external experts as
			 ongoing monitors of the success of the HIZ model plan.
				(11)Payment
			 methodology options that address both funding mechanisms to the HIZ as well as
			 how the HIZ would distribute funds to the HIZ participants.
				(g)Number and
			 amount of planning grantsThe Secretary shall award at least 10
			 but not more than 25 grants under this section in an amount of at least
			 $250,000 and not more than $1,000,000 per grant.
			(h)FundingAmounts
			 made available under the heading Agency for Healthcare Research and
			 Quality—Healthcare Research and Quality in title VIII of division I of
			 the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) may be
			 used by the Secretary to make grants under this section.
			4.Healthcare
			 Innovation Zone demonstration project
			(a)EstablishmentThe
			 Secretary shall establish an HIZ demonstration project in order to test the
			 effectiveness of HIZs in increasing healthcare provider integration, improving
			 healthcare services, and reducing healthcare costs. Such demonstration project
			 shall not be subject to current requirements regarding shared savings under
			 demonstration projects. The Secretary shall select demonstration project
			 participants from the persons that have received grants under section 3.
			(b)DurationThe demonstration project shall operate for
			 a period of at least 3 years, and shall be subject to renewal at the
			 Secretary’s discretion.
			(c)ApplicationAn eligible entity shall submit an
			 application for participation in the HIZ demonstration project to the Secretary
			 at such time and manner, and containing such information as the Secretary may
			 require.
			(d)EligibilityTo
			 be eligible to participate in the demonstration project established under this
			 section, a person must—
				(1)have submitted an
			 HIZ model plan in accordance with section 3(f) that is approved by the
			 Secretary;
				(2)agree to submit
			 the necessary data so that Secretary can assess the costs, quality of care, and
			 access to care for the population participating in the HIZ demonstration
			 project;
				(3)demonstrate a
			 culture of innovation and commitment to preventive and public health;
				(4)possess structural
			 elements to provide the full range of care necessary for a successful
			 HIZ;
				(5)provide clinical
			 training for healthcare professionals in a medical environment that emphasizes
			 coordinated, integrated, high-quality care delivered at a controlled
			 cost;
				(6)have the ability
			 to allocate resources within the members of the HIZ;
				(7)have a broad
			 research infrastructure that supports data gathering, analytics, and synthesis
			 of unrelated population elements, including quality-related data
			 elements;
				(8)have significant
			 investment in health information technology that extends across the system to
			 include healthcare providers, physicians, and other clinicians;
				(9)possess advance
			 innovations including, but not limited to, creation of medical homes, pay for
			 performance, and other cost-effective delivery platforms;
				(10)demonstrate
			 long-term economic sustainability;
				(11)demonstrate
			 strong hospital and physician leadership and the willingness to undergo a full
			 portfolio assessment and reengineering of core patient care and administrative
			 processes;
				(12)possess robust
			 financial infrastructure and administrative support to assure the HIZ’s
			 success; and
				(13)demonstrate
			 arrangements that maintain oversight and accreditation standards.
				(e)HIZ
			 requirementsAn HIZ
			 established under this section shall—
				(1)provide healthcare
			 services to individuals who voluntarily enroll to receive such services for
			 multi-year periods from the HIZ; and
				(2)provide
			 comprehensive healthcare services, as described in subsection (f).
				(f)Comprehensive
			 healthcare servicesThe
			 comprehensive healthcare services referred to in subsection (e)(2) shall
			 consist of hospital care, physician services, post-acute care, preventive care,
			 education, tertiary and quaternary care, and palliative care, and shall include
			 the following:
				(1)For a primary care
			 practice, contractual agreements with practices that deliver both primary and
			 preventive care.
				(2)For a teaching
			 hospital or other hospital, arrangements with teaching and nonteaching
			 hospitals and arrangements with community hospitals.
				(3)For a network of
			 outpatient facilities, arrangements with outpatient facilities, including
			 Federally Qualified Health Centers and community health providers.
				(4)For a network of
			 post-acute care providers, arrangements with post-acute care providers for
			 rehabilitation services, home health services, hospice services, skilled
			 nursing services, and such other post-acute care services as the Secretary
			 determines to be appropriate.
				(5)For a network of
			 community services, arrangements for the provision of ambulance services and
			 community outreach service.
				(6)Arrangements for
			 the provision such additional services as the Secretary may require.
				(g)PaymentThe Secretary may determine the payments
			 that are required to be made for receipt of healthcare services provided under
			 a model plan implemented with a grant under this section. The Secretary shall
			 determine those amounts based on the methodology options submitted through the
			 grant program established under section 3.
			(h)Assumption of
			 financial risk for costs above HIZ payment amountsAn HIZ
			 established under this section shall assume the full financial risk for the
			 costs of healthcare services delivered to an individual receiving services from
			 the HIZ that are in excess of any payments made to the HIZ and must have
			 sufficient reserves to accommodate any such additional costs.
			(i)Waiver of rights
			 to payment under private or public programsAn HIZ established
			 with amounts provided under this section shall waive any right to additional
			 reimbursement under any Federal healthcare entitlement program, including under
			 titles XVIII and XIX of the Social Security Act (42 U.S.C. 1395 et seq.; 42
			 U.S.C. 1396 et seq.), and under any group health plan or from any health
			 insurance issuer offering group or individual health insurance coverage for
			 healthcare services furnished to an individual receiving healthcare services
			 from the HIZ and for which payment is made under this subsection for such
			 services.
			(j)Scoring cost
			 savingsThe Secretary shall
			 collaborate with the Government Accountability Office in scoring the healthcare
			 costs and savings associated with implementing HIZs on a nationwide
			 basis.
			(k)WaiverAny requirements under titles XI and XVIII
			 of the Social Security Act (42 U.S.C. 1301 et seq.; 42 U.S.C. 1395 et seq.), or
			 under any other provision of law that would preclude the establishment or
			 operation of an HIZ under this section, shall not apply with respect to such
			 establishment or operation.
			(l)Reports
				(1)HIZ
			 reportAn entity that
			 establishes an HIZ under this section shall submit to the Secretary a report
			 that describes and evaluates the activities of the HIZ.
				(2)Secretary
			 reportThe Secretary shall
			 submit to Congress an evaluation of the current status of the demonstration
			 program within 6 months after the end of the first year of the demonstration
			 program, and every 6 months thereafter until the end of the demonstration
			 program.
				
